Judgment of the circuit court and of *473the court of common pleas reversed and petition dismissed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed upon the ground that Aaron Davis as a taxpayer was not entitled to make the relation in said case. And this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that the demurrer to the petition of said relator be, and the same hereby is sustained, and said original petition is dismissed.
Summers, C. J., Crew, Spear and Shauck, JJ., concur.